DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 10, 13 and 14 are pending. Claims 11 and 12 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first plane and a second plane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “substantially perpendicular” in line 15. The limitation is vague in that it unclear as to what is being claimed since it has not been defined in the specification in such a way that the metes and bounds of the claims could be ascertained.  Examiner suggests revising claim language to read “the first direction is perpendicular to the second direction”.
Claims 2 – 10 and 13 – 15 are rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (U.S. Patent Publication No. 2007/0136981 A1) in view of Ziegler et al. (U.S. Patent Publication No. 2008/0155768 A1) and Huffman et al. (U.S. Patent No. 7,320,149 B1).
Regarding independent claim 1, Dilger teaches an autonomous cleaner (1; Figure 1) comprising: a cleaner body in which a cavity is defined (Figure 1), the cleaner body having: a shape (Fig. 1) a forward end (Annotated Figure 1) an aft end (Annotated Figure 1), a left side (Annotated Figure 1) and a right side (Annotated Figure 1) the forward end being wider than the aft end (Annotated Figure 1), an elongated brush roll (4) arranged in the forward end (Annotated Figure 1) extending in a first direction from the left side of the cleaner body towards the right side of the cleaner body (Annotated Figure 1); the elongated brush (4) having a first distal end (Annotated Figure 1) located on a first plane, the first plane extending in a second direction from the forward end to the aft end (Annotated Figure 1),and a second distal end (Annotated Figure 1) located on a second plane, the second plane extending in a second direction from the forward end to the aft end (Annotated Figure 1) wherein the first direction is substantially perpendicular to the second direction (Annotated Figure 1), two drive units (Fig. 1) each including a wheel (15) and a wheel engine (14) for powering the wheel (15; Paragraph [0018]), the drive units (Fig. 1) are arranged behind the elongated brush roll (4) adjacent to a respective one of the first distal end (Annotated Figure 1) and the second distal end (Annotated Figure 1) of the elongated brush roll (4; Fig. 1); and a dust container (dust collection container, 13) removably fitted in the cavity in a center of the cleaner body between the forward end and the aft end (Fig. 1), the dust container (13) comprising an air and debris inlet (chamber, 11), an air outlet ( air channel, 12) for admitting an air flow through the dust container (13), the dust container (13) comprises a dust compartment (holding compartment of container, 13 that holds the debris bag) for the debris (Paragraph [0018]).  

    PNG
    media_image1.png
    673
    839
    media_image1.png
    Greyscale


Dilger does not teach a substantially triangular shape with the forward end including a bumper for detecting an impact to the forward end of the cleaner body, and an aft wheel arranged in the aft end; wherein each of the two drive units include a wheel suspension located outside of an area between the first plane and the second plane and further from a center of the cleaner body that the wheel of the respective drive unit.
Ziegler, however, teaches a substantially triangular shape (reuleaux triangle; Paragraph [0283]) with the forward end including a bumper (bumper, 220) for detecting an impact to the forward end of the cleaner body (Fig. 1; Paragraph [0332]), and an aft wheel arranged in the aft end (960).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Dilger to further include a substantially triangular shape with the forward end including a bumper for detecting an impact to the forward end of the cleaner body, and an aft wheel arranged in the aft end, as taught by Ziegler, to provide the cleaner with the ability to detect an obstacle and change direction to avoid damage to the cleaner.


    PNG
    media_image2.png
    808
    703
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include the elongated brush having a first distal end located on a first plane and a second distal end located on a second plane; wherein each of the two drive units include a wheel suspension  located outside of an area between the first plane and the second plane, as taught by Huffman, to provide a device to keep the cleaning mechanism in contact with the floor to be effective in cleaning, while at the same time maintaining primary contact between the 
Although Huffman teaches each of the two drive units include a wheel suspension located outside of an area between the first plane and the second plane, the reference fails to teach and further from a center of the cleaner body than the wheel of the respective drive unit, however, Examiner notes that the Applicant fails to provide any criticality in having the specific orientation to provide and unexpected results and wherein the general conditions of a claim are disclosed by the prior art discovering the optimum orientation of the wheel and suspension involves only routine experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the wheel suspension further from a center of the cleaner body than the wheel of the respective drive unit to increase the wheels grounding performance.
Regarding claim 2, Dilger, as modified, teaches the autonomous cleaner (1) wherein the dust container (13) furthermore comprises a container wall (walls of 13; Fig. 1) and a filter (collection bag) arranged in the dust container (Paragraph [0018]), wherein the dust compartment within the dust container (13) is defined by the container wall (walls of 13) and the filter (collection bag; Fig. 1).  
Regarding claim 3, Dilger, as modified, teaches the autonomous cleaner (1) wherein the cleaner body is surrounded by a casing (housing, 2) and teaches a volume of the cleaner body (1) which can be defined by the casing (2; Fig. 1). 
Dilger does not explicitly teach “the volume of the cleaner body defined by the casing is within the range 4 to 7 liters”, however the specification fails to disclose the criticality of the limitation. Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/volumes of the claimed device and a device having the claimed relative dimensions/volumes would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include explicitly teaching the volume of the cleaner body defined by the casing is within the range 4 to 7 liters, as required by the claim limitation, 
Regarding claim 4, Dilger, as modified, teaches the autonomous cleaner (1) wherein the dust container (13) comprises a surface (top of container, 13) arranged to constitute a part of the cleaner casing (2; Fig. 1).  
Regarding claim 14, Dilger, as modified, teaches the autonomous cleaner (1) including: a dust passage (from chamber, 11 to air channel, 12) extending from a first end in proximity to the elongated brush (4; Fig. 1) to a second end in proximity to the debris inlet (inlet of air channel; 12) of the dust container (13; Paragraph [0018]); and a motor (drive mechanism, 5) inside the cleaner body for driving the autonomous cleaner (1; Paragraph [0017]), wherein the dust container (13) and the dust passage (11 and 12) mate to form a debris path (from chamber, 11 to air channel, 12 and around 13) around a perimeter of a motor (motor of drive mechanism, 5) from the elongated brush (4) to the dust container (13; Fig. 1).
Regarding claim 15, Dilger, as modified, teaches the autonomous cleaner (1) wherein the respective wheel (15) of the two drive units (Fig. 1 with wheel engine, 14) are located inside of the area between the first plane and the second plane (Annotated Fig. 1).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (U.S. Patent Publication No. 2007/0136981 A1) in view of Ziegler et al. (U.S. Patent Publication No. 2008/0155768 A1), Huffman et al. (U.S. Patent No. 7,320,149 B1) and Swett et al. (U. S. Patent No. 8,741,013 B2).
Regarding claim 5, Dilger, as modified, teaches all of the elements of claim 1 as discussed above. 
Dilger further teaches that the dust compartment (compartment made by container, 13) has a volume (Fig. 1) but does not explicitly teach “the volume of the dust compartment on the air and debris inlet side of the filter is at least 0.6 liters”, however the specification fails to disclose the criticality of the limitation. Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions/volumes of the claimed device and a device having the claimed relative dimensions/volumes would not perform differently than the prior art device, the claimed device In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include explicitly teaching the volume of the dust compartment on the air and debris inlet side of the filter is at least 0.6 liters, as required by the claim limitation, since finding an optimum size of the dust container would have been considered to be within the level of ordinary skill in the art. 
Dilger does not teach the autonomous cleaner wherein the air and debris inlet is arranged in a first side of the dust container and the outlet is arranged in a second side of the dust container and the filter is arranged to extend across the entire dust container between the air and debris inlet and the outlet.
Swett, however, teaches the autonomous cleaner (Fig. 1) wherein the air and debris inlet (dust bin air entry opening; Fig. 4) is arranged in a first side  (side of air entry opening; Fig. 1) of the dust container (dust bin frame; Fig. 4) and the outlet (exhaust vent; Fig. 2) is arranged in a second side (Side of vent, Fig. 2) of the dust container (dust bin air entry opening; Fig. 4) and the filter (filter with pleated filter material; Fig. 7) is arranged to extend across the entire dust container between the air and debris inlet and the outlet (Fig. 4 shows filter tabs on left and right of dust bin frame which extend across the entire dust container).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include the air and debris inlet is arranged in a first side of the dust container  and the outlet is arranged in a second side of the dust container and the filter is arranged to extend across the entire dust container between the air and debris inlet and the outlet, as taught by Swett, to provide a device that has the capacity to filter the debris more efficiently. 
Regarding claim 6, Dilger, as modified, teaches the autonomous cleaner (1) wherein the cleaner body Fig. 1) has a lower side intended to be arranged towards a floor surface (Paragraph [0019]), an upper side in which the cavity is defined (Fig. 1) and a forward and an aft end (Annotated Fig. 1).  
Regarding claim 7, Dilger, as modified, teaches the autonomous cleaner (1) wherein an elongated brush roll (4) with a first end and a second end (Annotated Fig. 1) is arranged in a recess .  

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (U.S. Patent Publication No. 2007/0136981 A1) in view of Ziegler et al. (U.S. Patent Publication No. 2008/0155768 A1), Huffman et al. (U.S. Patent No. 7,320,149 B1), Swett et al. (U. S. Patent No. 8,741,013 B2) and Konandreas et al. (U. S. Patent No. 8,741,013 B2).
Regarding claim 8, Dilger, as modified, teaches all of the elements of claim 7 as discussed above.
Dilger further teaches the autonomous cleaner (1) furthermore comprising a brush roll engine (Annotated Fig. 1B) adapted rotate the brush roll (Paragraph [0010]), said engine (Annotated Fig. 1B) is arranged close to the longitudinal axis behind the brush roll (4; Annotated Fig. 1B).

    PNG
    media_image3.png
    402
    555
    media_image3.png
    Greyscale

Figure 1B
Dilger does not explicitly teach an elongated drive shaft extending from the engine towards one end of the brush roll 15 where a drive transmission is arranged, although it is obvious to one of ordinary skill in the art that power means is necessary to rotate a cleaning brush.
Konandreas, however, teaches the autonomous cleaner (autonomous floor robot, 100) furthermore comprising a brush roll engine (brush rotary drive motor, 608) adapted rotate the brush roll (brush assembly, 604), said engine (608) is arranged close to the longitudinal axis  behind the brush roll 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include a brush roll engine adapted rotate the brush roll, said engine  is arranged close to the longitudinal axis  behind the brush roll  and an elongated drive shaft  extending from the engine  towards one end of the brush roll  15 where a drive transmission is arranged, as taught by Konandreas, to provide a device that has a strong motor to clean a surface effectively.
Regarding claim 9, Dilger, as modified, teaches all of the elements of claim 8 as discussed above.
Dilger further teaches the autonomous cleaner (1) wherein the brush roll engine (Annotated Fig. 1B) is arranged between the two drive units (15 on left and right side).  
Regarding claim 10, Dilger, as modified, teaches all of the elements of claim 9 as discussed above.
Dilger further teaches the autonomous cleaner (1) wherein the wheel engines (14) of the drive units are electrical engines (Paragraph [0017]) powered by at least two battery packs (8) arranged separately from each other within the cleaner body (Fig. 1).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (U.S. Patent Publication No. 2007/0136981 A1) in view of Ziegler et al. (U.S. Patent Publication No. 2008/0155768 A1), Huffman et al. (U.S. Patent No. 7,320,149 B1) and Reindle (U.S. Patent Publication No. 2005/0217061 A1).
Regarding claim 13, Dilger, as modified, teaches all of the elements of claim 3 as discussed above.
Dilger does not teach the autonomous cleaner wherein the dust container includes a top section connected to the dust compartment, the top section forming part of the cleaner body.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Dilger, to further include the dust container includes a top section connected to the dust compartment, the top section forming part of the cleaner body, as taught by Reindle, to provide a device with a dust compartment that is easy to access for removing the dust, thus avoiding breakage with unnecessary manipulation.
Response to Arguments
Applicant’s arguments, filed January 15, 2021, with respect to drawing objections have been fully considered and the objections withdrawn.
Applicant’s arguments, filed January 15, 2021, with respect to rejected claims 1 – 11, 13 and 14 under 35 U.S.C 103 have been fully considered and are not persuasive, therefore the rejection has been maintained.
Applicant argues the configuration of a wheel and wheel suspension being further away from the body center of an autonomous cleaner however, Applicant fails to provide any criticality in having the specific orientation to provide and unexpected results and wherein the general conditions of a claim are disclosed by the prior art discovering the optimum orientation of the wheel and suspension involves only routine experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233.  In this situation, one could provide the wheel suspension further from a center of the cleaner body than the wheel of the respective drive unit to increase the wheels grounding performance.
Applicant’s arguments with respect to claims 1 – 10 and 13 – 16 have been fully considered however after further consideration and, as necessitated by the amendment presented, a new grounds of rejection is made.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723